        Case 1:20-cr-00463-KPF Document 21 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                              20 Cr. 463 (KPF)

PURIFICACION CRISTOBAL,                                  ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

       The parties are hereby ORDERED to appear for a pretrial conference in

this matter on November 19, 2020, at 12:00 p.m. The conference will

proceed telephonically. The dial-in information is as follows: At 12:00 p.m. on

November 19, 2020, the parties shall call (888) 363-4749 and enter access

code 5123533#. Please note, the conference will not be available before 12:00

p.m.

       SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
